NUMBER 13-17-00463-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ALEJANDRO GUERRA,                                                        APPELLANT,

                                            v.

THE STATE OF TEXAS,                                                        APPELLEE.


                   On appeal from the 332nd District Court
                         of Hidalgo County, Texas.


                          ORDER OF ABATEMENT
           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

      Appellant, Alejandro Guerra, has filed a notice of appeal with this Court from his

conviction in trial court cause number CR-0649-16-F. The trial court's certification of the

defendant's right to appeal shows that the defendant does not have the right to appeal.

See TEX. R. APP. P. 25.2(a)(2).
       On September 22, 2017, we ordered appellant's counsel, Traci Evans, to, within

thirty days, review the record and advise this Court as to whether appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4. No response to this Court's order has been

received. Therefore, we abate this appeal and remand this cause to the trial court for a

hearing to determine why counsel has failed to comply with this Court's order. The trial

court's findings and conclusions shall be included in a supplemental clerk's record. The

trial court shall file the supplemental clerk's record and reporter's record, if any, with the

Clerk of this Court within thirty days of the date of this order.

       If the trial court determines that counsel is unable to represent appellant in this

matter, the trial court shall conduct a hearing to determine whether appellant desires to

prosecute the appeal, whether appellant is indigent, and whether appellant is entitled to

appointed counsel. See Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We further direct the trial court to issue

findings of fact and conclusions of law regarding these issues. Should the trial court find

that appellant desires to pursue this appeal, is indigent, and is entitled to appointed

counsel, the trial court shall appoint counsel. If counsel is appointed, the name, address,

email address, telephone number, and state bar number of said counsel shall be included

in the trial court's findings of fact and conclusions of law.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of November, 2017.